Citation Nr: 0928286	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  09-17 998	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for right inguinal hernia.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to June 
1991, January 2003 to July 2003, and February 2006 to April 
2007.  The Veteran also served on active duty for training in 
May 2008.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2008 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that decision, the RO denied 
entitlement to service connection for right inguinal hernia.  

In June 2008, the Veteran submitted a claim for a temporary 
total rating for right inguinal hernia.  Although 
acknowledged by the RO, this claim has not yet been 
adjudicated and is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran had a right inguinal hernia in service, and there 
is evidence of post-service continuity of right inguinal 
hernia symptomatology and a nexus between the Veteran's 
current hernia and the post-service symptomatology.


CONCLUSION OF LAW

The criteria for service connection for right inguinal hernia 
are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
However, as the Board is granting the claim for service 
connection for right inguinal hernia, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr, 21 Vet. App. at 307; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's VA medical records include multiple indications 
and diagnoses of right inguinal hernia.  Such records include 
a June 2008 VA primary care note, a June 2008 VA surgery 
consultation note, July 2008 VA surgery preoperative notes, 
and a September 2008 VA examination report.  Therefore, a 
current disability is demonstrated.

There is also competent evidence of a right inguinal hernia 
in service and of a continuity of symptomatology.   The 
Veteran has reported that in approximately March 2007 while 
serving in Iraq, he developed a slight bulge in his right 
groin with tenderness.  

Statements submitted by the Veteran's fellow servicemen in 
October 2008 also indicate that while serving in Iraq from 
April 2006 to April 2007, the Veteran frequently complained 
about a pain in his mid-section as well as a small bump on 
his torso where the pain was located.  According to the 
Veteran and the October 2008 statements, he was subsequently 
diagnosed with hernia while in Iraq.  

Several attempts have been made to obtain the Veteran's 
service treatment records relating to his treatment for 
hernia in Iraq, however no such records could be located.  
Destruction of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

The Veteran is competent to report symptoms of his 
disability, such as abdominal bulging and pain, as well as a 
physician's medical diagnosis of hernia.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Therefore, resolving all doubt in the Veteran's favor, the 
existence of an in-service hernia is conceded.  38 U.S.C.A. 
§ 5107(b).

An April 2008 service treatment record indicates that the 
Veteran had an abnormal abdomen and viscera and that he was 
diagnosed as having right inguinal hernia.  A May 2008 
service treatment record and VA nurse practitioner note 
indicate that the Veteran reported feeling a "pop" 
sensation and pain in his lower abdomen/right groin while 
loading equipment on a vehicle.  

A June 2008 VA primary care note and a VA surgery 
consultation note indicate that the Veteran reported a lump 
in his groin for over a year and that it had become enlarged 
and more painful.  A July 2008 VA surgery preoperative note 
indicates that the Veteran reported that a small lump in the 
right groin region appeared in March 2007 while he was 
serving in Iraq and that it had increased in size.  
Furthermore, a September 2008 VA examination report indicates 
that the Veteran's right inguinal hernia was repaired and 
that he reported some discomfort and occasional sensitivity 
in the right scrotum.

There is no evidence against the Veteran's claim.  As the 
evidence is in favor of finding a hernia in service, 
continuity of right inguinal hernia symptomatology, and 
current residuals of hernia, the criteria for entitlement to 
service connection for right inguinal hernia have been met.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for right inguinal hernia 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


